Case 1:14-cr-02100-SAB ECF-No..114 filed 09/30/19 PagelD.578 Page 1 of 2

AQWSB — (Rev. 09/11) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment — Page 2 of 7
. . an me ai ae: ie nee IN
DEFENDANT: 2 HE 27-STEPNE F THE
EMILY LOUISE HERNANDEZ-STEPNEY EASTERLS os: DISTRICT COURT

CASE NUMBER: | 1:14CR02100-SAB-2 TRICT OP WASHINGTON

SEP 30 2019
SEAN F. McAVOY, CLERK
___SPORANE WASHINGTOR UT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned fora
total term of:

IMPRISONMENT

120 months, credit for time served.

wv The court makes the following recommendations to the Bureau of Prisons:
1) participation in BOP Inmate Financial Responsibility Program;
2) placement at BOP facility for women in Texas;
3) participation in BOP 500 Hour Drug Treatment Program, if eligible.

L] The defendant is remanded to the custody of the United States Marshal.

L1 The defendant shall surrender to the United States Marshal for this district:

Est) eat Oam C] pm on

 

LJ as notified by the United States Marshal.

rd The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

CL] before 2 p.m. on

 

[1 as notified by the United States Marshal.

iw as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on [z- sls lo Et Dew
aA MW f CUE . witha certified copy of this judgment.

WZ oes tb Whtts EAS
— UNITED STATES MARS

*

 
 
 

 

By

 

DEPUTY UNITED STATES MARSHAL
:: Case 1:14-cr-02100-SAB. ECF No. 114 filed 09/30/19. PagelD.579 Page 2 of 2

‘ si FILED IN THE
“AO 245B (Rev, 09/11) Judgment in a Criminal Case U.S. DISTRICT COURT
Sheet | Revised by WAED - 06/13 EASTERN DISTRICT OF WASHINGTON

Oct 22; 2015

SEAN F, MCAVOY, CLERK

UNITED STATES DISTRICT COURT
Eastern District of Washington
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V~.
EMILY LOUISE HERNANDEZ-STEPNEY Case Number: — 1:14CR02100-SAB-2

J or -085
a/k/a Licon, Emily Louise; Hernandez, Emily; MSL SAGIGER = THORNS
Stepney, Emily Kenneth D, Therrien

Defendant’s Attorney

 

Date of Original Judgment 10/9/2015

Correction of Sentence for Clerical Mistake (Fed. R. Crim. P.36) *

THE DEFENDANT:

Y pleaded guilty to count(s) 3 of the Indictment

 

CL] pleaded nolo contendere to count(s)
which was accepted by the court.

 

CJ was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended = Count
18 U.S.C. § 924(c)(1)(A) Possession of Firearms in Furtherance of a Drug Trafficking Crime 11/26/14 3
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

C1 The defendant has been found not guilty on count(s)

 

 Count(s) any remaining C) is wo are dismissed on the motion of the United States.

 

__ It is ordered that the defendant nust notify the United States attorney for this district within 30 days of any change of name. residence,
or mailing address until all fines. restitution. costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

10/7/2015

Date of Imposition of Judgment "

Signature'of Judge

 

 

The Honorable Stanley A. Bastian Judge, U.S. District Court

 

Name and Title of Judge

10/22/2015

Date

 
